Citation Nr: 1629411	
Decision Date: 07/22/16    Archive Date: 08/01/16

DOCKET NO.  14-13 037	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to a rating in excess of a 50 percent disabling for a social anxiety disorder and unspecified depressive disorder.  

REPRESENTATION

Appellant represented by:	James G. Fausone, Esq.


ATTORNEY FOR THE BOARD

J. L. Wolinsky, Associate Counsel 



INTRODUCTION

The Veteran had active military service from May 1979 to May 1983.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.  The Veteran's appeal was previously remanded by the Board in October 2015.  

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.


FINDING OF FACT

The Veteran's depression and anxiety disorders are manifested by symptoms consistent with occupational and social impairment with reduced reliability and productivity; deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood is not shown.


CONCLUSION OF LAW

The criteria for an initial rating in excess of 50 percent for service-connected social anxiety disorder and unspecified depressive disorder have not been met. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.126, 4.130, Diagnostic Code 9434-9303 (2015).



REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance. 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a).

The appeal arises from a disagreement with an initial rating decision in August 2012, which granted service-connection for anxiety and depression disorders. The courts have held that once service connection is granted the claim is substantiated, additional VCAA notice is not required; and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

The duty to assist the Veteran has also been satisfied in this case.  The RO has obtained the Veteran's available service treatment records, as well as his post service medical records, and private medical records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The prior remand instructions were substantially complied with for the Veteran's claim.  The October 2015 Board remand instructions stated that the Veteran's medical records be updated, and that the Veteran be afforded a new examination to determine the severity of his acquired psychiatric disabilities.  These were successfully completed.  Accordingly, the Board finds that there has been substantial compliance with the prior remand instructions and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).

Since the November 2015 mental disorders Disability Benefits Questionnaire (DBQ) included sufficient detail as to the current severity of the Veteran's psychiatric disorders, the Board concludes that the examinations are adequate for evaluation purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007). 

As VA satisfied its duties to notify and assist the Veteran, the Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. § 5103(a), § 5103A, or 38 C.F.R. § 3.159, and that the Veteran will not be prejudiced as a result of the Board's adjudication of his claim.   

Analysis

The Veteran has been assigned a 50 percent evaluation for his anxiety and depression effective June 2006.  The Veteran seeks an increased initial evaluation.  The Board assumes the Veteran is seeking the highest evaluation possible for his service-connected psychiatric disorders.  See AB v. Brown, 6 Vet. App. 35 (1993).  

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

Where entitlement to compensation has already been established, the present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994); 38 C.F.R. § 4.2.  In instances in which a veteran disagrees with the initial rating, the entire evidentiary record from the time of a veteran's claim for service connection to the present is of importance in determining the proper evaluation of disability, and staged ratings are to be considered in order to reflect the changing level of severity of a disability during this period.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  

If there is a question as to which of two evaluations should apply, the higher rating is assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.

The Veteran's psychiatric disorders are evaluated under VA's General Rating Formula for Mental Disorders.  Under the formula, a 50 percent rating is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment, impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships. 38 C.F.R. § 4.130, 9434-9303.

A 70 percent rating is warranted where there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships. 38 C.F.R. § 4.130, 9411.  The criteria for a 70 percent rating for PTSD are met if there are deficiencies in most of the areas of work, school, family relations, judgment, thinking, and mood.  Bowling v. Principi, 15 Vet. App. 1, 11-14 (2001).

A 100 percent rating is warranted when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting self or others, intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene), disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130, 9434-9303.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

In October 2006 the Veteran was seen by VA for an outpatient psychiatry consult.  The Veteran described himself as feeling anxious, depressed, and angry at times.  The Veteran described compensatory behavior, reactions, and frustrations but no evidence of psychosis, mania, or panic.  The Veteran did not have feelings of worthlessness, hopelessness, and did not have suicidal or homicidal ideation.  The Veteran was appropriately groomed for the weather, had coherent and relevant speech    

In July 2007 the Veteran underwent a mental disorders examination.  The examination noted that the Veteran had been married since 1991 and that he had two teenage boys who both still live at home.  The Veteran stated that he worked for the U.S. Postal Service.  The Veteran stated that he had worked the same route for eleven years, and that he had missed work due to feeling stressed out, periods of depression, and due to binge drinking.  The Veteran noted that he did not have good relationships with people at his job, and that people at work make fun of him due to his facial scarring.  The Veteran stated that he had a strained relationship with one of his children, and that he was very distant to his wife.  The Veteran stated that he has always had trouble making friends, but did have one friend who he worked out with at the gym.  The Veteran stated that he and his wife no longer went out for dinner, or to the movies.  The Veteran stated that he gets irritable at work when people call him names.  The Veteran stated that his scars no longer gave him anxiety at work; however, he endorsed being self-conscious in public.  The examiner noted that the Veteran denied symptoms of depression, denied impaired sleep impairment, denied symptoms of panic, and denied symptoms of anxiety.  The Veteran also denied symptoms of impulse control, aside from his lashing out at work when he feels he is being picked on.  The Veteran endorsed some obsessive behavior in that the he needs his house clean, and likes things neat at home.  The examiner denied any disturbance in thought or communication, and the Veteran denied having delusions, hallucinations, or other psychotic symptoms.  The Veteran denied having any recent suicidal or homicidal, thoughts or attempts.  The examiner opined that the Veteran was generally defensive, irritable, and uncooperative.  The examiner found that the Veteran had normal cognitive functioning, normal memory and concentration, with fair capacity for judgment.  The Veteran was not given an Axis I diagnosis, but was noted to have a trace of a narcissistic personality disorder.       

VAMC records from July 2008 show that the Veteran was easily stressed out, and admitted to intermittent panic.  VA medical staff noted that the Veteran was anxious, pleasant and interactive, appropriately groomed for the weather, coherent and relevant, had euthymic mood, with appropriate affect.  Cognitive function was intact, judgment and insight was fair, and the Veteran did not have suicidal ideation.  The Veteran was given an impression of anxiety.  

In August 2009 a psychiatry medication management note indicates that the Veteran was seen for anxiety, and panic attacks.  The Veteran stated that he suffered from near continuous panic, and self-reported panic attacks.

In December 2009 the Veteran underwent a mental disorders examination.  The Veteran's subjective complaints included his self-consciousness about his scars.  The Veteran stated that he was starting to get worried about his relationship with management at his job.  The Veteran stated that he acted as a union steward.  The Veteran stated the he continued to have strained relationships with his children, and that he was getting along with his wife.  The Veteran endorsed having situational anxiety symptoms.  The Veteran stated that he began to run for exercise, and that he had obsessive behavior involving tidiness at home.  The Veteran reported that he had low mood, sleep disturbance since the summer of 2009, and social withdrawal at work.  The Veteran denied suffering from impaired impulse control, and stated that he was no longer verbally aggressive toward co-workers.  The examiner noted adequate hygiene; the Veteran was pleasant, and cooperative, with thought process intact.  The Veteran denied having suicidal or homicidal ideation, and also denied having hallucinations and delusions.  The Veteran was diagnosed with anxiety disorder and depressive disorder.  The examiner concluded that the Veteran's reported anxiety and depressive symptoms caused moderate impairment to the Veteran's social and occupational functioning.     

A private medical report from A.I., M.D. dated from July 2010 is associated with the record.  The physician stated that the Veteran suffers from depression symptoms of poor sleep, sad mood, low energy, and anhedonia.  

In December 2011 the Veteran underwent a VA examination.  The Veteran was diagnosed with depressive disorder, anxiety disorder, and personality disorder.  The examiner stated that it was not possible to differentiate what symptoms are attributable to each diagnosis.  The examiner concluded that the Veteran's symptoms were not severe enough to interfere with occupational and social functioning, or to require continuous medication.  In review of symptoms, the Veteran endorsed depressed mood several times a week, constant anxiety, panic attacks that occur at most once a week, mild memory loss, and flattened affect.

In November 2015 the Veteran underwent a mental disorders DBQ.  The Veteran was diagnosed with social anxiety disorder, unspecified depressive disorder, and alcohol use disorder, in sustained remission.  With regard to the Veteran's social anxiety disorder, the examiner noted that the Veteran suffered from: marked fear or anxiety about one or more social situations in which the individual is exposed to possible scrutiny by others, and other social situation anxiety.  The examiner noted that the Veteran's depressive disorder manifested in depressed mood, feelings of guilt, and disturbances of motivation in mood.  The examiner noted that both anxiety and depressive symptoms resulted in difficulty in adapting to stressful situations, insomnia, difficulties with concentration, and memory impairment.  The examiner concluded that the Veteran's mental health disorders resulted in occupational and social impairment with reduced reliability and productivity.  
In review of the Veteran, the examiner noted that the Veteran stated that his marriage had been on and off, that he mainly eats meals by himself and does not go out with his family.  The Veteran also stated that his relationship with his oldest son was "strained".  The Veteran stated that besides his relatives he doesn't really have any social connections.  The Veteran stated that he enjoys exercising alone and that he also enjoys solving chess puzzles.  The Veteran stated that he had one good friend at work but otherwise did not talk to anyone.  The Veteran stated that he reported late to work often because he feels anxiety about going to work.  The Veteran reported some difficulties with concentration and memory at work recently.  In review of symptoms the examiner reported that the Veteran suffers from depressed mood, anxiety, suspiciousness, panic attacks more than once a week in relation to social situations, chronic sleep impairment, mild memory loss, disturbances of motivations and mood, difficulty in adapting to stressful circumstances, including work, or a work like setting, and an inability to establish and maintain effective relationships. 

Based on the evidence of record the Board finds that the Veteran's anxiety and depressive disorder do not more closely approximate the criteria for a higher rating.  The Board finds that the symptoms of the Veteran's anxiety and depressive disorder are not of the severity, frequency, and duration contemplated by the 70 percent disability rating.  During the appeal period the Veteran did not exhibit symptoms such as: obsessive rituals that interfere with activities; illogical, obscure, or irrelevant speech; impaired impulse control, near continuous panic which interferes with the Veteran's ability to function independently; spatial disorientation; neglect to personal hygiene; or suicidal or homicidal ideation.

The Board notes the Veteran's near continuous anxiety, problems with social relationships, and the November 2015 VA examiner's determination that the Veteran shows difficulty in adapting to stressful situations and an inability to establish and maintain effective relationships. However, the Board finds that these symptoms do not rise to the level of social and occupational impairment with deficiencies in most areas.  The Veteran has not exhibited violent behavior, hallucinations or delusions, and crucially the Veteran worked throughout the appeal period.  Disability ratings are not assigned just on the basis of the mere presence of symptoms.  Rather, disability ratings are based on the extent to which such symptoms impact the Veteran's ability to function occupationally and socially.

Despite the presence of symptoms, the Veteran maintained steady employment. The Veteran's relationship with his wife and children does not show an inability to maintain relationships, the Veteran has shown the ability to reason, communicate, and interact with co-workers, medical professionals, and family.  The medical evidence also fails to show any major impact to the Veteran's judgment.  Thus, the Veteran's symptoms do not exhibit deficiencies in the Veteran's ability to work, family relations, judgment, or thinking of the severity, frequency, and duration contemplated in a 70 percent rating.  In Vazquez-Claudio v. Shinseki, 713 F.3d 112  (Fed. Cir. 2013), the Federal Circuit stated that "a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration." Finally, the Board also notes that the November 2015 VA examiner deemed that the Veteran's symptoms did not manifest occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, and determined that the Veteran's symptoms were milder.

The Veteran was also competent, able to communicate clearly, did not exhibit gross impairment to cognition, was not inappropriate, did not suffer from constant delusions, did not show a persistent intent to commit violence, and was not disoriented to his location; therefore the Veteran is not entitled to a 100 percent rating for his anxiety and depression disorders because the evidence fails to demonstrate total occupational and social impairment.  38 C.F.R. § 4.130, 9434-9303.

The Board notes that the listed symptoms are not intended to constitute an exhaustive list, but rather serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  38 C.F.R. § 4.130; Mauerhan v. Principi, 16 Vet. App. 436 (2002).  The Veteran's symptoms of depressed mood, difficulty concentrating, irritability, and social anxiety are essentially considered in the Veteran's current rating.  Thus, the Board finds that the Veteran's disability picture does not warrant a rating in excess of 50 percent for the Veteran's service-connected anxiety and depression.  See 38 C.F.R. §§ 4.2, 4.126 (2015). 

The Board has also considered whether a referral for extraschedular rating is warranted.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule; therefore, the assigned schedular evaluation is adequate, and no referral is required.  See VAOPGCPREC 6-96; see also Fisher v. Principi, 4 Vet. App. 57, 60 (1993). 

The schedular evaluation for the Veteran's anxiety and depression is not inadequate. The Veteran predominately complains of depressed mood, sleep impairment, irritability, trouble concentrating, issues socializing with others, and anxiety.  These are symptoms contemplated in the broad rating schedule under Diagnostic Codes 9434-9303. The Veteran does not have any symptoms from his service-connected anxiety or depression that are unusual or exceptional from those contemplated by the schedular criteria.  The available schedular evaluations reasonably describe the service-connected anxiety and depression; thus, the schedular evaluations are adequate to rate the Veteran's psychiatric disorder.  The Board need not determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms" such as "marked interference with employment" and "frequent periods of hospitalization." See Thun, 22 Vet. App. at 115.  Referral for extraschedular consideration is not warranted. 

The Board notes that under Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

The Board has considered the decision of the United States Court of Appeals for Veterans Claims (Court) in Rice v. Shinseki.  In that case, the Court held that a request for TDIU, whether expressly raised by a veteran or reasonably raised by the record, is not a separate claim for benefits, but is rather part of the adjudication of a claim for increased compensation (whether in an original claim or as part of a claim for increased rating).  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Here, the Veteran has not submitted a claim for TDIU and in fact the evidence shows that he remains employed with the U.S. Postal Service despite the severity of the disability at issue.  Therefore, the Board finds that TDIU based on the Veteran's service-connected anxiety and depression is not warranted.


ORDER

Entitlement to an initial rating in excess of 50 percent for PTSD is denied.




______________________________________________
DAVID L. WIGHT
 Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


